Martin, J.
The plaintiffs are appellants from a judgment in favor of the defendant, Walker, the endorser of the note sued upon, on the ground of want of due notice. Two objections were made to the notice ; the first, that it was not put in the post office in due time ; the second, that it was not directed to the endorser, at the post office nearest to his residence,
The counsel for the plaintiffs contends, that it clearly appears from the notary’s certificate that he made the protest on the sixth day of March, 1839, After stating that the letters were deposited in the post office, the notary adds that all was done in the presence of the witnessesand the act is subscribed o.n the day aforesaid. This appears to us .conclusive.
The notice to the endorser was directed to him at. the post office in Alexandria, It is in evidence that there is a post office at Cotile, *5which is nearer to his residence. There is evidence of his receiving his letters and papers at each of these offices, and that he has a box at that of Alexandria. We are of opinion that when a party receives his letters and papers at two post offices, notices ought to be sent to the office nearest to his residence, even where it appears that he has a box in the other.